DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 11/23/20.
Claims 1, 2, 4-7, 10-30 are pending. Claims 1-7, 10, 11, and 25-30 have been examined on the merits.  Claims 12-24 were previously withdrawn.  Claim 3 has been cancelled.  Claims 8 and 9 were previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/23/20 has been entered.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10, 11, and 25-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for acidic agent, does not reasonably provide enablement for carbon dioxide gas being acidic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. It is known in the art that carbon dioxide gas is not by itself acidic.  Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPG2d 1545, 1547 (Bd. Pat, App, Inter, 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter, 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and /or using the claimed invention. These factors include but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e)the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Undue experimentation is required to determine the parameters to carry out the steps. The inventor does not provide much guidance on how much carbon dioxide gas is into gaseous form   
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 10, 11, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Villagran et al. (US 2002/0039617) in view of AU 8654063A 1985 Derwent Abstract 2 pages, Sathivel (US 2009/0238930), and Kelleher et al. (US 2012/0171352).
Regarding Claim 1:  Villagran discloses a composition containing insoluble denatured protein particles wherein the insoluble protein is present at greater than 50% of the total protein and wherein the proteins have a particle size of 1 to 5 um [abstract; 0026; claims 5 and 8].  Villagran discloses that the protein can be from animal sources [0045]. Villagran also discloses that protein can have its solubility reduced by many mechanisms.  Villagran discloses preparing the food in an acidic environment and including a food grade acid in lowering the pH to from about 3.7 to about 4.2 to cause it to become insoluble [0018; 0051].
Villagran does not explicitly disclose the fat content of the protein is less than 8% by weight of total solids.
Villagran does not disclose that the starting material is poultry.
Villagran does not disclose partially enzymatically broken down collagen bonds.
AU 8654063A “AU 063” discloses partially hydrolyzed poultry raw material [abstract].  ‘063 discloses that the partial hydrolyzation does not give rise to off flavors and is the result of enzymatic treatment of meat and bone [abstract].  Although, it does not explicitly disclose collagen it is known in the art that collagen is found in both meat and bone and therefore it would have been obvious that the product would have contained broken collagen bonds. 

Kelleher discloses meat trimmings from mechanically separated chicken and that the average particle size is 0.5 to 4mm [0022].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Villagran to include a fat content of less than 8% as in Sathivel in order to provide the composition as a more desirable fat substitute.
Further, it would have been obvious to utilize partially hydrolyzed protein material as in “AU 063” in order to provide flavor compound that does not have a lot of off flavors. 
	Although Villagran discloses about 40% to about 60% total protein, it would have been obvious to modify the total protein content since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the starting material of Villagran for the mechanically separated chicken of Kelleher in order to provide a different source of protein since Sathivel discloses that the protein sources can be animal derived protein sources [0028].
Regarding Claims 4 and 5:  Villagran discloses a composition as discussed above in claim 1.  

  Regarding the amino acid profile, PDCAAS and the comparison to egg, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding the amino acid profile and PDCAAS, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 6 and 7:  Villagran discloses a composition as discussed above in claim 1.  
Sathivel discloses a high amount of amino acids [0036, 0037] and discloses a total amino acid of 999.3 [Table 3] but does not explicitly disclose wherein said composition has a Protein Efficiency Ratio (PER) score of greater than 60 as compared to egg protein on PER tests performed on rats 
  Regarding the PER score as compared to egg protein on PER tests performed on rats, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." 
Regarding the PER score, “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties in separable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding Claims 10 and 11: Villagran discloses a composition as discussed above in claim 1.  Villagran does not disclose the process steps as disclosed in claims 10 and 11.
However, regarding the process steps of the claims, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claims 10 and 11 have been considered regarding its disclosure of the composition.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  
Regarding Claim 25:  Villagran discloses a composition as discussed above in claim 1.  
Villagran does not disclose the protein concentrates as dietary supplements.
Sathivel discloses that the composition can be used as food supplements for the fitness and bodybuilding markets which is synonymous with dietary supplements [0094]. 
However, claim 25 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claims 26-28: Villagran discloses a composition as discussed above in claim 1.  
Villagran does not explicitly disclose wherein said composition is used as a prebiotic supplement or as a component of a prebiotic supplement (claim 26); wherein said composition is used to alter or to maintain a gut microbiome of a mammal (claim 27); wherein said composition is used to achieve or maintain a balance of bacterial species in the intestinal tract of a mammal (claim 28).
However, claims 26-28 recite the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 29:  Villagran discloses a composition as discussed above in claim 1.  
Villagran discloses the protein in a food product [abstract].
Sathivel discloses that the protein composition can be administered to a human which is a mammal [0094].
Villagran as modified by Sathivel does not explicitly disclose wherein said protein formulation serving at least one function selected from the group consisting of promoting growth of certain gut bacterium in said mammal, maintaining a specific gut microbiome, enhancing immunoresponse, modulating inflammatory response of said mammal, and combination thereof.
However, claim 29 recites the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 30:  Villagran discloses a composition as discussed above in claim 1.  
Villagran discloses the protein in a food product [abstract].
Sathivel discloses that the protein composition can be administered to a human which is a mammal [0094].
Villagran as modified by Sathivel does not explicitly disclose wherein said composition is used as a component of a protein formulation to be administered to a living organism selected from the group consisting of a fish, a bird, and a domestic animal, said composition serving at least one function selected from the group consisting of promoting growth of certain gut bacterium in said 
However, claim 30 recites the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Villagran et al. (US 2002/0039617) in view of AU 8654063A 1985 Derwent Abstract 2 pages, Sathivel (US 2009/0238930), and Kelleher et al. (US 2012/0171352) as applied to claim 1 above and in further view of Garwood (US 2005/0260311).
Regarding Claim 2:  Villagran as modified discloses as discussed above in claim 1.  Villagran discloses that any food grade acid may be used.  Villagran does not disclose that the food grade acid is carbon dioxide or carbonated water.  
Garwood disclose an acidic solution of carbon dioxide for decontamination of meat [0071].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Villagran to include the acidic carbon dioxide solution as in Garwood since Villagran disclose that any food grade acid maybe used it would have been obvious to utilize the recited acidic agents.
Response to Arguments
Applicant's arguments filed 11/23/20 have been fully considered but they are not persuasive. 
Applicants assert that Villagran does not disclose an acidic protein composition.
The Examiner disagrees because Villagran expressly discloses making the composition in the presence of acidic/pH reducing ingredients such as food grade acids and discloses attaining a pH in the acidic range.
The Examiner maintains the rejections for the reasons discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793